        Case 3:20-cv-00658-SRU Document 30 Filed 02/24/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 TYRONE D. CAROLINA,
     Plaintiff,                                              No. 3:20-cv-658 (SRU)

         v.

 INGRID FEDER, et al.,
      Defendants.

                                             ORDER

      On May 12, 2020, Tyrone Carolina filed this pro se civil rights action pursuant to 42

U.S.C. § 1983 against seven medical and custodial staff members at Corrigan-Radgowki

Correctional Center (“Corrigan”): Dr. Ingrid Feder, Nurse “Malissa,” Corrigan Warden Robert

Martin, Lieutenant “Jusseaume,” Officer Daily, Lieutenant Vallero, and a nurse’s assistant

“Stepheny.” See Compl., Doc. No. 1, at 1. Carolina alleged that his constitutional rights were

violated by an unwarranted 14-day forced quarantine (from April 22 to May 6, 2020) in a non-

handicap accessible cell. See Order, Doc. No. 7, at 3, 5.

      In an initial review order that I issued on January 26, 2021, I dismissed Carolina’s third

amended complaint based on (1) Carolina’s failure to state a plausible Eighth Amendment claim

against Nurse “Malissa” and Dr. Feder arising from their medical decisions, and (2) Carolina’s

failure to satisfy the exhaustion requirement under the Prison Litigation Reform Act (the

“PLRA”) on his remaining claims. See Initial Review Order (“IRO”), Doc. No. 28. However, I

explained that if “he can allege facts to cure the deficiencies identified,” Carolina could “file a

motion to reopen the case and attach an amended complaint” by Thursday, February 25, 2021.

Id. at 27. I instructed Carolina that he would need to “demonstrate that he satisfied his

exhaustion requirements under the PLRA before initiating this action,” and that, “[i]f he admits
        Case 3:20-cv-00658-SRU Document 30 Filed 02/24/21 Page 2 of 3




that he did not satisfy the exhaustion requirement, Carolina must explain why he is excused

from that requirement based on the unavailability of administrative remedies.” Id.

      On February 19, 2021, Carolina filed an “objection” to my initial review order. See

Carolina’s Obj., Doc. No. 29. In his “objection,” Carolina asserts that has exhausted his

administrative remedies and accuses “[t]he AAG assign[e]d to this case” of withholding

evidence favorable to Carolina. See id. at 1–2. In support of his “objection,” Carolina re-

attaches the same documents that were attached to his third amended complaint. Compare

Third Am. Compl., Doc. No. 26, at 6–43 with Carolina’s Obj., Doc. No. 29, at 8–46. Carolina

claims that my ruling was wrong. See Carolina’s Obj., Doc. No. 29, at 2 (referring to “the

court[’]s mistake”).

      Insofar as Carolina’s “objection” is really a motion for reconsideration of my initial

review order, it is denied. A motion for reconsideration “will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked.” Shrader v.

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major grounds justifying

reconsideration are an intervening change of controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v.

Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (cleaned up). Carolina does not point

to controlling decisions or data that I overlooked. In fact, as described above, his “objection”

merely attaches the same inmate request forms and grievances that I already considered in my

initial review order. Carolina’s only new claim—that an assistant attorney general is engaging

in a cover-up in this case—is entirely unsupported. In fact, so far as I am aware, no assistant

attorney general has ever been involved in this case; I dismissed Carolina’s third amended



                                                 2
        Case 3:20-cv-00658-SRU Document 30 Filed 02/24/21 Page 3 of 3




complaint on initial review.

      However, I advise Carolina that he may file a new action based on the events at issue in

this case, and that action will likely not be barred by the PLRA’s exhaustion requirement. That

is because Carolina is no longer a prisoner. See Notice, Doc. No. 27. The PLRA’s exhaustion

requirement does not apply to litigants “who file prison condition actions after release from

confinement.” Greig v. Goord, 169 F.3d 165, 167 (2d Cir. 1999). Depending on Carolina’s

financial situation, he may be able to commence that suit without paying a filing fee by

proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1).

      The Clerk is directed to mail Carolina (at the address listed on the docket) the non-

prisoner in forma pauperis application form and the non-prisoner civil rights form.



      SO ORDERED at Bridgeport, Connecticut this 24th day of February 2021.


                                                                   /s/ STEFAN R. UNDERHILL
                                                                   Stefan R. Underhill
                                                                   United States District Judge




                                               3
